(a) The aggregate number of Securities to which this Schedule 13D relates is 1,280,033 shares, representing 9.54% of the 13,415,335 shares outstanding as reported in the Issuer’s most recent 10-Q for the quarterly period ended March 31, 2009.The Reporting Persons beneficially own those Securities as follows: Name Shares of Common Stock % of Class of Common GAMCO 1,081,826 8.06% Gabelli Funds GSI Teton Advisors Foundation GGCP 114,298 12,900 70,050 398 200 0.85% 0.10% 0.52% 0.00% 0.00% SECURITIES
